Case: 4:20-cr-00799-HEA-SRW Doc. #: 20 Filed: 01/03/21 Page: 1 of 4 PageID #: 46




                                            U.S. Department of Justice

                                            United States Attorney
                                            Eastern District of Missouri

                                            Thomas Eagleton U.S. Courthouse    OFFICE: 314-539-2200
                                            111 S. 10th Street, Rm. 20.333        FAX: 314-539-2309
                                            St. Louis, MO 63102

                                             January 3, 2021

Lucille G. Liggett
Assistant Federal Public Defender
Office of the Federal Public Defender
1010 Market Street, Suite 200
St. Louis, MO 63101

Sent via USA File Exchange


               RE:     United States v. Michael Anthony Robinson
                       Cause Number: 4:20 CR 799 HEA SRW

Dear Ms. Liggett:

        As you are aware, the Federal Grand Jury indicted your client. In order to assist you in
the determination of any relevant pretrial motions to be filed in this case, please be aware of the
following information:

      1.      Please find enclosed the following, consisting of the PDFs (Robinson_00001 –
Robinson_00111) and audio/video file(s) (note that the CAC recorded interview can be
viewed at the USAO):

               a.     A folder labeled “Interview of Defendant” containing the following:
                      i.     A folder labeled “Unknown 201907101012 InterviewR
202900021” containing the following:
                             1.      Folders labeled “plugins,” “Stream 2,” “Stream 3,” files
named “autorun.inf,” “DownloadWatchGuardSynchronizedVideoPlayer.htm,” “libvlc,dll,”
“libvlccore.dll,” and
                             2.      “WGVPlayer.exe” (click on this file to play the
interview);
                b.    Baucky Measdow Dr Photos 2019-5025;
                c.    CAC Interview_Redacted;
                d.    Cell Phone Screen Shots;
                e.    Franklin County Report 2019-05025_Redacted;

                                                 1
Case: 4:20-cr-00799-HEA-SRW Doc. #: 20 Filed: 01/03/21 Page: 2 of 4 PageID #: 47




               f.     Franklin County Report 2020-05773 - Supp 4;
               g.     Franklin County Report 2020-05773_Redacted;
               h.     Logan, James Written Statement_Redacted;
               i.     McMahon, Darek Written Statement;
               j.     Photo Log 01-301;
               k.     Seamon, Lynette Rose Written Statement_Redacted;
               l.     SW, Appl, Aff, Rtrn 2019-06-10;
               m.     SW, Appl, Aff, Rtrn 2020-08-21;
               n.     Union PD Report 2019-01125_Redacted; and
               o.     Union PD Report 2020-01398_Redacted.

       2.      DISCOVERY - The Government agrees that you may have free access to all
relevant material within the purview of Rule 16, Federal Rules of Criminal Procedure by
contacting the below signed. The discovery has been provided to you via USA File Transfer. If
you are unable to access the materials, please contact me immediately.

       In compliance with federal law, no child pornography has been provided to you. If
you wish to view the child pornography evidence or the forensic disks, which may contain
additional reports, please contact me and we will arrange a mutually-agreeable time for
you to examine the evidence in the United States Attorney’s Office.

       3.     ELECTRONIC SURVEILLANCE - The Government did not utilize consensual
audio and video surveillance in the investigation underlying the charges set forth in the
indictment.

       4.       CONFIDENTIAL INFORMANTS - The Government did not utilize a
confidential informant in the course of the investigation of this matter.

       5.       JENCKS MATERIAL - The Government will make all JENCKS material
available no later than the Friday preceding trial, conditioned upon the defendant's agreement to
make available statements of defendant's witnesses at the same time.

        6.      GRAND JURY TRANSCRIPTS - The Government agrees to produce all Grand
Jury transcripts to the extent they constitute JENCKS material and make them available for
inspection.

         7.      OTHER CRIMES EVIDENCE - The Government agrees to advise the defendant
of its intention to use evidence of other crimes during its case-in-chief. The government agrees to
make this disclosure prior to the trial of this cause.

        8.      STATEMENTS OF DEFENDANT - The Government does possess and does
intend to utilize verbal statements of the defendant. These statements are provided with the Rule
16 discovery.

        9.      IDENTIFICATION OF DEFENDANT - The Government is not aware of any
post-arrest identification of the defendant.

                                                2
Case: 4:20-cr-00799-HEA-SRW Doc. #: 20 Filed: 01/03/21 Page: 3 of 4 PageID #: 48




       10.    PHYSICAL EVIDENCE - The Government does possess items of physical
evidence seized from the defendant or his property at the time of his arrest.

       11.     FAVORABLE EVIDENCE - The Government agrees to furnish any and all
favorable evidence to the defendant if and when its existence becomes known to the
Government. At the present time, the Government does not have favorable evidence, other than
what may have been provided to you in discovery.

        If you need any further specific information regarding the above matters, or any other
matters which will prevent the filing and litigation of any unnecessary pretrial motions, please do
not hesitate to call me.

       In order to avoid the need of filing motions pursuant to Rules 16 and 26, the Government
makes the following requests;

       Pursuant to Rule 16(b)(1)(A), (B) and (C), Federal Rules of Criminal Procedure, the
United States hereby requests that:

               A. The defendant provide the United States, or permit the United States to inspect
and copy or photograph books, papers, documents, photographs, tangible objects, or copies
thereof, which are within the possession, custody or control of the defendant and which the
defendant intends to introduce as evidence in chief at trial.

                  B. The defendant provide the United States, or permit the United States to inspect
and copy or photograph any results or reports of physical or mental examinations and of
scientific tests or experiments made in connection with the particular case, or copies thereof,
within the possession or control of the defendant, which the defendant intends to introduce as
evidence in chief at the trial or which were prepared by a witness whom the defendant intends to
call at the trial when the results or reports relate to his testimony.

                C. The defendant provide the United States a written summary of the testimony
that the defendant intends to use under Rules 702, 703, or 705, Federal Rules of Evidence, as
evidence in trial, which includes a description of the witnesses' opinions, the bases and reasons
for those opinions, and the witnesses' qualifications.

         Further, pursuant to the provisions of Rule 26.2 the Government requests the defendant
and his attorney to provide to the Government any statements of defense witnesses that are in
their possession and that relate to the subject matter concerning which the witnesses have
testified.

        Pursuant to Rule 12.1, the Government requests that the defendant notify the government
of any intended alibi defense; specifically, that the defendant was not present at the time, date
and place of the offenses listed in the indictment.




                                                 3
Case: 4:20-cr-00799-HEA-SRW Doc. #: 20 Filed: 01/03/21 Page: 4 of 4 PageID #: 49




        Pursuant to Rule 613(a) of the Federal Rules of Evidence, the government requests that
the defense disclose a witness’s prior statement to the attorney for the government if the defense
plans to examine the witness about the prior statement.

      The Government requests a response prior to the hearing date on the motions to establish
whether it needs to file its request for a court order to enforce compliance.

       I thank you in advance for your anticipated cooperation.

                                             Very truly yours,

                                             SAYLER A. FLEMING
                                             United States Attorney

                                             s/ Robert F. Livergood
                                             ROBERT F. LIVERGOOD
                                             Assistant United States Attorney

Enclosures




                                                4
